Citation Nr: 0207885	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  01-09 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is entitled to service connection for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1961.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
located in Atlanta, Georgia, which denied service connection 
for COPD.

The veteran was afforded a hearing before the undersigned 
Member of the Board in February 2002.  The veteran was also 
afforded a hearing before a hearing officer at the RO in 
February 2001.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran currently has COPD.  He first sought 
treatment for respiratory problems more than two decades 
after service.

3.  The veteran's COPD did not manifest during service nor is 
it related to his service. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was specifically notified of the 
VCAA and what he needed to do to help the RO to obtain 
evidence for his service connection claim by letter in April 
2001.  He was also notified of the pertinent laws, 
regulations, and evidence needed to substantiate his service 
connection claim for COPD in the September 2001 Supplemental 
Statement of the Case (SSOC).  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed for his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his service connection 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The RO has sought, obtained, and 
associated with his claims file the veteran's service medical 
records and substantial private medical treatment records for 
COPD.  The veteran was also afforded the opportunity to 
present evidence at a personal hearing before a Member of the 
Board in February 2002 as well as at a personal hearing 
before a hearing officer at the RO in February 2001.  
Transcripts of each hearing have been associated with the 
veteran's claims file.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate the claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990), 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection for COPD

The veteran contends that he should be service connected for 
COPD due to exposure to sulfuric acid fumes while in service, 
a bout of pneumonia while in service, and that he smoked 
during service, on a cumulative basis.  However, after a 
complete and thorough review of the evidence, the Board finds 
that his contention is not supported by the evidence of 
record, and that his claim must therefore fail.

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Establishing service connection 
for a particular disability that has not been clearly shown 
in service requires the existence of a current disability and 
a nexus or link between that disability and a disease 
contracted or an injury sustained during service.  See 
38 C.F.R. § 3.303(d) (2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board notes that evidence supporting a claim or 
being in relative equipoise is more than evidence that merely 
suggests a possible outcome, as suggested by the veteran 
during his February 2002 hearing.  Instead, there must be at 
least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

The veteran's service medical records do not reveal treatment 
for COPD.  During the veteran's February 2001 hearing before 
a hearing officer at the RO, the hearing transcript reflects 
that the veteran indicated he first received treatment for 
medical problems involving his lungs in the early 1980s, more 
than two decades after his release from active duty.  A 
review of the evidence of record reveals that these private 
medical records have not been associated with the veteran's 
claims file as the private medical records have been 
destroyed.  The first indication of COPD in the evidence of 
record is shown in 1993.  The evidence of records reveals 
substantial private medical records that chronicle the 
veteran's treatment for COPD.  As such, the Board finds that 
the veteran has a current disability.  See 38 C.F.R. 
§§ 3.303(d) (2001).  As  such, the question before the Board 
is whether the veteran's current disability of COPD is 
related to his service, such that service connection could be 
assigned.  Id.

First, the Board will address the veteran's history of 
cigarette smoking.  Part of the veteran's contention is that 
his COPD should be service connected due to the fact that he 
smoked while in service.  The February 2001 hearing 
transcript reveals that the veteran indicated that he felt 
the Navy contributed to his smoking habit as cigarettes were 
provided like rations and that smoking breaks were used 
during basic training as a form of enticement for good 
performance.  This contention is clearly prohibited by law.  
Disabilities will not be considered service connected on the 
basis that it resulted from an injury or disease attributable 
to the veteran's use of tobacco products, including 
cigarettes, for claims received by VA after June 9, 1998.  
38 C.F.R. § 3.300 (2001).  The veteran filed his claim in 
June 2000.  Therefore, as matter of law, the veteran may not 
be granted service connection for COPD based on the use of 
tobacco, or cigarettes, while he was in service.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated as a consequence 
of the absence of legal merit or lack of entitlement under 
the law).

The veteran specifically asserted that his tobacco use should 
be considered in his claim pursuant to 38 C.F.R. § 3.300 
(b)(1) (2001) during his February 2002 hearing before the 
undersigned Member of the Board.  The veteran contends, in 
essence, that his exposure to sulfuric acid fumes while 
working in a battery shop in service made his lungs more 
susceptible to side effects of tobacco usage and, as such, 
the exposure to sulfuric acid fumes and his history of 
tobacco usage must be considered together.  The veteran has 
submitted numerous medical treatise excerpts and safety data 
sheets for sulfuric acid in support of his contention.  But 
medical treatises, textbooks, and articles may be too general 
in nature to provide alone, the necessary evidence to link a 
current disability and a disease contracted during service.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West. 11 Vet. App. 509, 514 (1998).  The medical treatise 
excerpts and safety data sheets submitted by the veteran in 
support of his claim do not discuss the relationship between 
exposure to sulfuric acid fumes and an increased 
susceptibility to the effects of cigarette smoking.  
Furthermore, the evidence of record does not reveal that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation.  His assertion that that exposure to sulfuric acid 
fumes while in service made him more susceptible to the side 
affects of cigarette smoking is not a competent medical 
opinion and as such, is insufficient to establish his 
contention.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions are incompetent and will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Therefore, the Board finds that the veteran's 
assertion that exposure to sulfuric acid fumes while in 
service made him more susceptible to the side effects of 
cigarette smoking is not supported by the evidence of record 
and is without merit.

The veteran also contends that he is entitled to service 
connection for COPD due to a bout of pneumonia while in 
service.  A review of the his service medical records 
revealed that the veteran was admitted to a U.S. Naval 
Hospital on September 4, 1957, with a diagnosis of 
bronchopneumonia, organism undetermined.  The service medical 
record revealed that after a course of treatment, the veteran 
was discharged to duty on October 4, 1957, with no residual 
effects from the bronchopneumonia, organism undetermined.  
His June 1961 service examination report, for release to 
inactive duty, revealed that the veteran was clinically 
evaluated with normal lungs and chest.  A June 1961 service 
health record reflected a negative chest X-ray and that the 
veteran was found to be physically qualified for separation 
from the U.S. Navy and/or for release to inactive duty.

The veteran also contends that he is entitled to service 
connection for COPD due to exposure to sulfuric acid fumes 
with inadequate protective respiratory equipment while in 
service.  The evidence of record reveals a letter in support 
of the veteran's claim, dated in February 2001, in which a 
fellow serviceman, who served with the veteran, indicated 
that for the majority of the period between September 1958 
and August 1960, the veteran was assigned duties in the 
battery shop.  The February 2001 hearing transcript reveals 
that the veteran indicated that while working in the battery 
shop in service, he would mix sulfuric acid into water and 
was only provided with rubber gloves and a face shield to 
protect his eye but no respiratory equipment.  The February 
2002 hearing transcript reveals that the veteran indicated 
that the battery shop to which he was assigned while in 
service did not have an adequate ventilation system; the 
veteran indicated the battery shop had a wall fan on an 
outside wall of the battery shop and no hooded fans were the 
mixing areas.

As his service medical records indicated, as reflected above, 
that he had a bout of bronchopneumonia and if, assuming 
arguendo, that veteran's was exposed to sulfuric acid fumes 
in exactly the manner he describes, the evidence of record 
must still establish a nexus between either his in-service 
bronchopneumonia or his in-service exposure to sulfuric acid 
and his current COPD to warrant service connection.  See 
38 C.F.R. § 3.303(d) (2001); Combee v. Brown, 34 F.3d 1930, 
1042 (Fed.Cir. 1994), Cosman v. Prinicipi, 3 Vet. App. 503, 
505 (1992), Hickson v. West, 12 Vet. App. 247, 253 (1999).

The February 2002 hearing transcript reveals that the veteran 
asserted, in essence, that as pneumonia leaves scar tissue on 
the lungs he is entitled to service connection for his 
current respiratory problems, or COPD.  A thorough review of 
the evidence of record does not reveal that any of the 
treatment records from numerous private physicians indicate 
that the veteran current respiratory problems, or COPD, are 
due to his bout of bronchopneumonia while in service.  As 
previously indicated, the evidence of record does not reveal 
that the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation and, as such, he is not competent to offer a 
probative medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board finds that the 
evidence of record does not establish a nexus, or link, 
between the veteran's in-service bronchopneumonia and his 
current disability, COPD.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD based on his in-service 
bronchopneumonia.

Pertaining to the veteran's assertion that his COPD is due to 
his exposure to sulfuric acid fumes while in service, the 
Board again notes that the veteran is not competent to offer 
a probative medical opinion involving medical causation as he 
does not possess requisite medical knowledge or education to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence of record reveals that 
Roaj Ujjin, M.D., indicated by letter dated in September 2000 
that the veteran has COPD, was exposed to battery fumes 
containing sulfuric acid "which may have aggravated the 
deterioration of his respiratory tract system", and that the 
veteran also has a history of tobacco use.  A June 2000 
letter from James S. Daniel, M.D, indicates that the doctor 
had been treating the veteran for almost three years, that 
the veteran has COPD, primarily in the form of emphysema, 
and, that his opinion, the veteran's severe emphysema "is 
most likely related to longstanding cigarette use".  The 
veteran's medical treatment records reveal that in September 
1997, Dr. Daniel indicated that the veteran's significant 
emphysema was likely on the basis of chronic cigarette use.

Dr. Ujjin's medical opinion does not specifically proffer 
that the veteran's COPD is due to exposure to sulfuric acid 
fumes while in service.  What Dr. Ujjin's medical opinion 
does indicate is that the veteran's exposure to sulfuric acid 
fumes "may" has aggravated the deterioration of his 
respiratory tract system while also noting the veteran's 
history of tobacco use.  A physician's opinion phrased in the 
terms of "may or may not" is an insufficient basis for an 
award of service connection.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998), Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  But use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, the 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
In the current case, the evidence of record reveals the full 
context of Dr. Ujjin's medical opinion.  A January 2000 
medical treatment record reflects that Dr. Ujjin's indicated 
that the veteran's COPD was followed by Dr. Daniel, a 
pulmonologist, and that the veteran was referred by Dr. Ujjin 
for follow-up on his COPD with Dr. Daniels.  So the full-
context of Dr. Ujjin's medical opinion reveals that Dr. 
Daniel, not Dr. Ujjin, is the physician who followed the 
veteran's treatment for COPD.  Therefore, when Dr. Ujjin's 
use of cautious language when stating that exposure to 
sulfuric acid fumes while in service may have aggravated the 
deterioration of the veteran's respiratory tract system, when 
viewed in the full context of his medical opinion, 
constitutes what may be characterized as non-evidence.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board finds that Dr. Ujjin's medical opinion is not material 
to the issue at hand due to the use of cautious language and 
the fact that it does not specially proffer that the 
veteran's COPD is related his service and not his history of 
tobacco use.

On the other hand, the evidence of record indicates that Dr. 
Daniel's specifically stated in his June 2000 letter that, in 
his opinion, the veteran's severe emphysema was most likely 
related to longstanding cigarette use.  And while Dr. 
Daniel's medical opinion, as the February 2002 hearing 
transcript reveals that the veteran noted, does not 
specifically address exposure to sulfuric acid fumes, this 
merely declines the probative value of Dr. Daniel's medical 
opinion.  And as even Dr. Ujjin's medical opinion noted the 
veteran's long history of tobacco use, the Board finds that 
Dr. Daniel's medical opinion linking the veteran's COPD to 
cigarette use is still material to the issue at hand.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000); Wray v. 
Brown, 7 Vet. App. 488, 492 (1995).  Therefore, the Board 
finds that the evidence of record does not establish a nexus, 
or link, between the exposure to sulfuric acid fumes and the 
veteran's COPD.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD based on exposure to sulfuric 
acid fumes.

In brief, the Board finds that the evidence of record does 
not warrant the grant of service connection for COPD.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for COPD.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his service connection claim for COPD, that doctrine is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2001).


ORDER

Service connection for COPD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

